PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,779,280
Issue Date: 15 Sep 2020
Application No. 15/504,448
Filing or 371(c) Date: 16 Feb 2017
Attorney Docket No.  18086/043001
:
:
:
:	DECISION ON PETITION
:
:
:


This request for information is mailed in response to the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT (“Request”), filed September 16, 2020, requesting that the Office adjust the patent term adjustment from two hundred seventy-seven (277) days to two hundred eighty-nine (289) days.  The Request is treated under 37 CFR 1.705(b).

Please respond within TWO (2) MONTHS from the mail date of this request for information.  No extension of this two-month time limit can be granted under 37 CFR 1.136(a) or (b).  This is not a final agency action within the meaning of 5 U.S.C. § 704.


Relevant Procedural History

The patent issued with a PTA determination of 277 days on September 15, 2020.  On September 16, 2020, patentee filed the present Request with $200 petition fee, seeking reconsideration of the patent term adjustment and requesting that the Office grant PTA in an amount of 289 days.


Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 
	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 273 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 78 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
74 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 277 days (273 days of A Delay + 78 days of B Delay + 0 days of C Delay - 0 days of Overlap - 74 days of Applicant Delay).

The instant Request states the correct PTA for the above-identified patent is believed to be 289 days. Applicant Delay is not in contention. The Request states the total USPTO delay is 364 days, the 14 month delay/37 CFR 1.703(a)(1)  is 273 days and the period of B Delay is 86 days. The sum of 273 and 86 is 359 days. The Request is silent regarding the 6 day period of adjustment under 37 CFR 1.703(a)(2) for the mailing of the notice of allowance on May 27, 2020, after a reply was filed on January 21, 2020. Please note 359 + 6 = 365, not 364.

The Office requests petitioner submit his complete calculation of PTA for the above-identified patent. 	Please use the following formula:   PTA = A Delay + B Delay + C Delay – Overlap –Applicant Delay.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET